Where a master reports that any specified sum is admitted by the parties to be due it ought in general to be presumed prima facie to be true and to throw the onus on the other side to show the contrary by affidavit. But even in such case the            (308) more regular, and certainly the safer way is for the party making the admission to sign it in the master's presence. 3 P. Wms., 142; Cursus Cancellariae, 427. In this case, however, the report shows upon its face that the sums reported were raised by the master from accounts exhibited by the party, the items of which accounts were admitted; and such a report is clearly irregular, unless the accounts accompany the *Page 168 
report or are particularly referred to, so that the court may examine the correctness of the master's inferences.
The report must therefore be set aside, and the cause remanded for further proceedings.
PER CURIAM.                                               Reversed. *Page 169